Case 1:20-cv-01102-ELH Document 37 Filed 06/08/20 Page 1 of 2
Case 1:20-cv-01102-ELH Document 35 Filed 06/03/20 Page 1 of 2

Michael M. Hethmon

D. Md. Bar No. 15719

Immigration Reform Law Institute

25 Massachusetts Ave. NW, Suite 335
Washington, DC 20001

Tel: 202-232-5590

Email: mhethmon@irli.org

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

GREENBELT DIVISION

IVANIA AMADOR, et al., -
*

Plaintiffs, =

*

V. * Civil Action No. 1:20-cv-01102-ELH

*

STEVEN MNUCHIN, sued in his official *
capacity as U.S. Secretary of the Treasury; *
et al., *
*

*

Defendants.

* * * #£ K KF KF K KK KH KE KK K KF KK K KKK KK KKK K K OK

{PROPOSED} ORDER C11 ]
GRANTING LEAVE TO FILE AMICUS CURIAE LETTER BRIEF IN SUPPORT OF
DEFENDANTS AND DISMISSAL OF AMENDED COMPLAINT

The Court has reviewed the motion of amicus party Federation for American Immigration
Reform for leave to file an amicus curiae letter brief. Docket No. 34. Upon consideration of that

motion, the Court grants leave to file the letter brief attached as an exhibit to the motion.

IT IS SO ORDERED.

Shen K- fouow—

Judge Ellen L. Hollander, U.S. District Court
Case 1:20-cv-01102-ELH Document 37 Filed 06/08/20 Page 2 of 2
Case 1:20-cv-01102-ELH Document 35 Filed 06/03/20 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that on June 3, 2020, | electronically filed a copy of the foregoing
Proposed Order (Exhibit No. 2 to Docket No. 34, Motion for Leave to file a Brief Amicus
Curiae, with Attached Letter Brief), using the CM/ECF System for the United States District
Court for the District of Maryland, which will send notification of that filing to all counsel of

record in this litigation.

/s/ Michael M. Hethmon

Michael M. Hethmon

Attorney for Amicus Curiae

Federation for American Immigration Reform

to
